                 Case 1:00-cr-10127-PBS Document 34 Filed 10/01/19 Page 1 of 2
                  Case l:00-cr-10127-PBS Document 33            Filed 09/30/19 Page 1 of 2

                                       United States District Court
                                        for the District of Massachusetts
                                     Report on Offender Under Supervision


  Name of Offender: Richard Berger                                           Case Number: 01011:00CR10127
  Name of Sentencing Judicial Officer: Honorable Patti B. Saris, ChiefU.S. District Judge
  Date of Original Sentence: July 26,2000
  Original Offense: BANK ROBBERY BY FORCE OR VIOLENCE 18:2113A.F
  Original Sentence: 235 M of custody followed by 60 M supervisedrelease
  Type of Supervision: Term Of SupvRel                     Date Supervision Commenced: March08,2018


                                      NON-COMPLIANCE SUMMARY



Violation Number      Nature of Noncompliancc

         I.          Mandatorv Requirement: The defendant shall not commit any federal, state or
                     local crime.


                     On September 9,2019, an officer from the Quincy Police Department was dispatched to
                     the TJ Maxx on Washington Street. Mr. Berger had been caught trying to steal a jacket
                     from the store. Loss prevention was able to recover the jacket and declined to press
                     charges. Mr. Berger was given a no trespass order filed by the store.


U.S. Probation Officer Action: Our office met with Mr. Berger following this incident and derived this was his
attempt to obtain a Christmas present for his wife, which he cannot otherwise afford. He was offered
suggestions on what other types of non-monetary gifts he could provide instead and is aware ofthe seriousness
and consequencesof repeating this non-compliant behavior. Mr. Berger also continues to volunteerwith the
town of Mansfield and completes more hours monthly than was mandated by the Court. At this time, the
Probation Office is not seeking any Court action.


Reviewed/Approved by:                                                       Respectfully submitted,

/s/ Basil F Cronin                                                          /s/ Sharon L. Hoskins
Basil F Cronin                                                         by Sharon L. Hoskins
Supervisory U.S. Probation Officer                                          Sr. U.S. Probation Officer
                                                                            Date:            9/30/2019
Case 1:00-cr-10127-PBS Document 34 Filed 10/01/19 Page 2 of 2
